       Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

 PAUL PARSHALL, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. _____________
                                                     )
         v.                                          )   CLASS ACTION
                                                     )
 TRINITY CAPITAL CORPORATION,                        )   JURY TRIAL DEMANDED
 GREGORY G. ANTONSEN, JAMES F.                       )
 DEUTSCH, JAMES E. GOODWIN JR.,                      )
 JOHN S. GULAS, JEFFREY F. HOWELL,                   )
 SAMUEL T. HUBBARD JR., ARUTHUR B.                   )
 MONTOYA, JR., LESLIE NATHANSON                      )
 JURIS, ANTHONY R. SCAVUZZO,                         )
 CHARLES A. SLOCOMB, and                             )
 ENTERPRISE FINANCIAL SERVICES                       )
 CORP.,                                              )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on November 1, 2018

(the “Proposed Transaction”), pursuant to which Trinity Capital Corporation (“Trinity” or the

“Company”) will be acquired by Enterprise Financial Services, Inc. (“Enterprise”).

       2.      On November 1, 2018, Trinity’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Enterprise. Pursuant to the terms of the Merger Agreement, shareholders of

Trinity will receive $1.84 in cash and 0.1972 Enterprise common shares for each share of Trinity
      Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 2 of 13




they own.

       3.      On December 21, 2018, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (the

“SEC”) in connection with the Proposed Transaction.

       4.      The Registration Statement, which scheduled a stockholder vote on the Proposed

Transaction for February 5, 2019, omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Trinity common stock.




                                                  2
       Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 3 of 13




       9.      Defendant Trinity is a New Mexico corporation and maintains its principal

executive offices at 1200 Trinity Drive, Los Alamos, New Mexico 87544. Trinity’s common stock

is traded on OTC under the ticker symbol “TRIN.” Trinity is a party to the Merger Agreement.

       10.     Defendant Gregory G. Antonsen is a director of the Company.

       11.     Defendant James F. Deutsch is director of the Company.

       12.     Defendant James E. Goodwin Jr. is a director of the Company.

       13.     Defendant John S. Gulas is a director of the Company.

       14.     Defendant Jeffrey F. Howell is a director of the Company.

       15.     Defendant Samuel T. Hubbard Jr. is a director of the Company.

       16.     Defendant Arthur B. Montoya, Jr. is a director of the Company.

       17.     Defendant Leslie Nathanson Juris is a director of the Company.

       18.     Defendant Anthony R. Scavuzzo is a director of the Company.

       19.     Defendant Charles A. Slocomb is a director of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.     Defendant Enterprise is a Delaware corporation and a party to the Merger

Agreement.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Trinity (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       23.     This action is properly maintainable as a class action.




                                                  3
       Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 4 of 13




        24.     The Class is so numerous that joinder of all members is impracticable. As of

November 1, 2018, there were approximately 11,660,491 shares of Trinity common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        25.     Questions of law and fact are common to the Class, including, among others: (i)

whether defendants violated the 1934 Act; and (ii) whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        29.     Trinity is the parent company of Los Alamos National Bank (“LANB”).




                                                 4
       Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 5 of 13




        30.        LANB is one of the largest locally-owned banks in New Mexico with current assets

of $1.3 billion.

        31.        LANB offers a full range of banking services to businesses and residents in

Northern New Mexico and the Albuquerque metro area.

        32.        On November 1, 2018, Trinity’s Board caused the Company to enter into the

Merger Agreement with Enterprise.

        33.        Pursuant to the terms of the Merger Agreement, shareholders of Trinity will receive

$1.84 in cash and 0.1972 Enterprise common shares.

        34.        According to the press release announcing the Proposed Transaction:

        Enterprise Financial Services Corp (NASDAQ:EFSC) (the “Company,” “EFSC,”
        “Enterprise,” “we,” “us,” or “our”), the holding company of Enterprise Bank &
        Trust (“EB&T”) and Trinity Capital Corporation (“Trinity” or “TCC”), the holding
        company of Los Alamos National Bank (“LANB”) announced today that they have
        entered into a definitive merger agreement in a transaction valued at approximately
        $213 million. On a pro forma consolidated basis, the combined company would
        have approximately $7 billion in assets.

        TCC is headquartered in Los Alamos, New Mexico, with approximately $1.3
        billion in assets, $714 million in loans, and $1.1 billion in deposits as of June 30,
        2018. LANB operates six full service banking offices in Los Alamos, Santa Fe, and
        Albuquerque, New Mexico. Additionally, as of June 30, 2018, LANB ranked first
        and fourth in deposit market share in the Los Alamos and Santa Fe, New Mexico
        Metropolitan Statistical Areas with 84% and 14% of the markets, respectively. . . .

        Under the terms of the definitive agreement, upon consummation of the transaction,
        TCC shareholders will receive 0.1972 shares of EFSC common stock and $1.84 in
        cash for each share of TCC common stock they hold. Based on EFSC’s closing
        price of $43.45 per share on October 31, 2018, the merger consideration mix would
        result in a total of approximately $38 million in cash and $175 million in EFSC
        shares. The transaction is intended to qualify as a tax-free reorganization for U.S.
        federal income tax purposes and Trinity shareholders are not expected to recognize
        gain or loss to the extent of the stock consideration received. The Company expects
        the transaction to be immediately accretive to 2019 diluted earnings per share
        (excluding the impact of the one-time transaction expenses), with full year 2020
        EPS accretion of approximately 8%. Anticipated tangible book value per share
        dilution is expected to be earned-back in approximately 3 years under both simple
        and crossover methods.



                                                    5
      Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 6 of 13




       In connection with the transaction, two Trinity directors, Tony Scavuzzo of Castle
       Creek Capital and James F. Deutsch of Patriot Financial Partners, will be appointed
       to EFSC’s Board of Directors. Additionally, James E. Goodwin, Jr., Chairman of
       the board of directors of TCC and LANB, will join the Board of Directors of EB&T,
       the Company’s banking subsidiary.

       The transaction, which has been unanimously approved by the board of directors
       of the Company, EB&T, TCC, and LANB, is expected to close in early 2019,
       subject to satisfaction of customary closing conditions, including regulatory
       approvals and approval of the TCC’s shareholders. Certain TCC shareholders, as
       well as TCC’s directors and executive officers, have entered into agreements with
       the Company pursuant to which they have committed to vote their shares of TCC
       common stock in favor of the merger.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       35.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

February 5, 2019.

       36.    As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.

       37.    The Registration Statement omits material information regarding the Company’s

and Enterprise’s financial projections and the analyses performed by the Company’s financial

advisor in connection with the Proposed Transaction, Keefe, Bruyette & Woods, A Stifel Company

(“KBW”).

       38.    The Registration Statement fails to disclose the “financial and operating forecasts

and projections of Trinity that were prepared by, and provided to KBW and discussed with KBW

by, Trinity management and that were used and relied upon by KBW at the direction of such

management and with the consent of the Trinity board of directors.”




                                               6
       Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 7 of 13




        39.        The Registration Statement fails to disclose the “consensus ‘street estimates’ of

Enterprise, as well as assumed Enterprise long-term growth rates that were provided to KBW by

Enterprise management, all of which information was discussed with KBW by such management

and used and relied upon by KBW based on such discussions, at the direction of Trinity

management and with the consent of the Trinity board of directors.”

        40.        With respect to KBW’s Selected Companies Analyses, the Registration Statement

fails to disclose the individual multiples and financial data for the companies observed by KBW

in the analyses.

        41.        With respect to KBW’s Selected Transactions Analysis, the Registration Statement

fails to disclose the individual multiples and financial data for the transactions observed by KBW

in the analysis.

        42.        With respect to KBW’s Relative Contribution Analysis, the Registration Statement

fails to disclose: (i) the 2018, 2019, and 2020 EPS consensus “street estimates” for Enterprise; and

(ii) the financial forecasts and projections relating to the net income of Trinity provided by Trinity

management.

        43.        With respect to KBW’s Forecasted Pro Forma Financial Impact Analysis, the

Registration Statement fails to disclose: (i) the closing balance sheet estimates as of March 31,

2019 for Enterprise and Trinity; (ii) the consensus “street estimates” for Enterprise; (iii) the

financial forecasts and projections relating to the net income of Trinity provided by Trinity

management; and (iv) the pro forma assumptions, including the cost savings and related expenses

expected to result from the Proposed Transaction and accounting adjustments assumed with

respect thereto.




                                                   7
       Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 8 of 13




       44.     With respect to KBW’s Enterprise Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the consensus “street estimates” of Enterprise and

assumed long-term growth rates for Enterprise provided by Enterprise management; (ii) the

individual inputs and assumptions underlying the discount rates ranging from 10.0% to 14.0%;

(iii) the estimated excess cash flows that Enterprise could generate over the period from September

30, 2018 to December 31, 2022 as a standalone company; (iv) Enterprise’s implied terminal value;

and (v) KBW’s basis for applying a range of 10.0x to 15.0x to Enterprise’s estimated 2023 net

income.

       45.     With respect to KBW’s Trinity Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the financial forecasts and projections relating to the net income and

assets of Trinity provided by Trinity management; (ii) the individual inputs and assumptions

underlying the discount rates ranging from 10.0% to 14.0%; (iii) the estimated excess cash flows

that Trinity could generate over the period from September 30, 2018 to December 31, 2022 as a

standalone company; (iv) Trinity’s implied terminal value; and (v) KBW’s basis for applying a

range of 10.0x to 15.0x to Trinity’s estimated 2023 net income.

       46.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.




                                                  8
      Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 9 of 13




       47.     The Registration Statement also fails to disclose whether the Company entered into

any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive” provisions

that are or were preventing the counterparties from submitting superior offers to acquire the

Company.

       48.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       49.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) Trinity’s Reasons for the Merger; (iii)

Recommendation of the Trinity Board of Directors; and (iv) Opinion of Trinity’s Financial

Advisor.

       50.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Trinity

       51.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       52.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Trinity is liable as the

issuer of these statements.




                                                  9
      Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 10 of 13




       53.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       54.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       55.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       56.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       57.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       58.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                     Against the Individual Defendants and Enterprise

       59.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       60.     The Individual Defendants and Enterprise acted as controlling persons of Trinity

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of Trinity and participation in and/or awareness of the Company’s



                                                 10
      Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 11 of 13




operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       61.     Each of the Individual Defendants and Enterprise was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       62.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       63.     Encana also had direct supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       64.     By virtue of the foregoing, the Individual Defendants and Enterprise violated

Section 20(a) of the 1934 Act.

       65.     As set forth above, the Individual Defendants and Enterprise had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934




                                                  11
      Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 12 of 13




Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: January 22, 2019                            THE LAW OFFICES OF
                                                    NICHOLAS KOLUNCICH III, LLC

                                                By: /s/ Nicholas Koluncich
                                                    Nicholas Koluncich III
                                                    500 Marquette Avenue NW, Suite 1200
                                                    Albuquerque, New Mexico 87102
                                                    (505) 881-2228

                                                    Attorneys for Plaintiff



                                                  12
Case 1:19-cv-00066-JHR-KBM Document 1 Filed 01/22/19 Page 13 of 13




                                 OF COUNSEL:

                                 RIGRODSKY & LONG, P.A.
                                 300 Delaware Avenue, Suite 1220
                                 Wilmington, DE 19801
                                 (302) 295-5310

                                 RM LAW, P.C..
                                 1055 Westlakes Drive, Suite 300
                                 Berwyn, PA 19312
                                 (484) 324-6800




                                13
